Citation Nr: 1603073	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to August 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's claim for service connection for "bilateral carpal tunnel syndrome and peripheral neuropathy claimed as nerve damage." 

The Board has recharacterized the issue as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In September 2014, the appellant proffered testimony at a videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a neurological disability of either upper extremity, to include carpal tunnel syndrome and peripheral neuropathy, that was caused or aggravated by his service, or by a service-connected disability.






CONCLUSION OF LAW

A neurological disability of either upper extremity, to include carpal tunnel syndrome and peripheral neuropathy, was not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in essence, that he has a neurological disability, to include carpal tunnel syndrome, or peripheral neuropathy, that was caused by service, to include the assertion that he has the claimed condition due to exposure to Agent Orange during service in Vietnam, or that the claimed disability was caused or aggravated by his service-connected diabetes mellitus.  During his hearing, held in September 2014, he testified that contrary to what a VA examiner wrote, he drove a pickup truck for about 41,000 miles a year, and that "it wasn't hard on me at all."
 
The Veteran's discharge (DD Form 214) shows that his served in the Republic of Vietnam, and that his awards include the Purple Heart.  His highly honorable service is not is question. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for organic disease of the nervous system, when manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2013).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391  (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for diabetes mellitus, type 2, bilateral lower extremity peripheral vascular disease, hypertension, and erectile dysfunction.

The Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  A separation examination report, dated in July 1970, shows that his upper extremities were clinically evaluated as normal.  In an associated "report of medical history," he indicated that he did not have a history of shoulder or elbow symptoms, or neuritis or paralysis.

As for the post-service medical evidence, a QTC examination report, dated in December 2011, shows that the Veteran reported a history of being diagnosed with diabetes mellitus in May 2007, and being diagnosed with peripheral neuropathy in May 2011.  He complained of symptoms that included severe constant pain, and moderate numbness, in his bilateral upper extremities.  The examiner noted that an EMG (electromyogram) had been performed.  On examination, there were no symptoms or exam findings of upper extremity diabetic peripheral neuropathy.  The examiner stated, "For the claimant's claimed condition of peripheral neuropathy there is no diagnosis because there is no pathology to render a diagnosis."  

Later that month, the RO noted that the QTC neurological examination stated that the claimant did not have any symptoms or exam findings of upper or lower extremity diabetic peripheral neuropathy, however, under the diagnosis for diabetes it indicated that the claimant has diabetic peripheral neuropathy as a recognized complication of diabetes mellitus.  A clarification was requested.

In an addendum, dated that same month, the QTC examiner noted the following: the Veteran's relevant diagnosis was peripheral artery disease.  The Veteran complained of tingling, but there was no objective evidence on examination, the indication of a diagnosis of peripheral neuropathy was error, and it should be changed to "no diagnosis of peripheral neuropathy, as there is no pathology to render a diagnosis."

VA reports show that in 2011, the Veteran reported that his occupation was "truck driver long haul and is retired."  The Veteran was noted to have neuropathy in his lower extremities, and to have been started on gabapentin.  Reports, dated in 2012, show that the Veteran complained of symptoms that included wrist pain and numbness.  The report notes that it was thought that he had carpal tunnel, "but no test."  A November 2012 report shows complaints of a one-year history of bilateral hand dysesthesias, with use of wrist braces.  An EMG from October 2012 was noted to reveal abnormalities consistent with bilateral carpal tunnel syndrome.  The associated EMG report contains an impression of bilateral carpal tunnel syndrome, moderately severe.  A December 2012 report notes, "[T]his type of sensory neuropathy may be consistent with a diabetic sensory peripheral neuropathy."

A VA diabetic sensory-motor peripheral neuropathy disability benefits questionnaire (DBQ), dated in April 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed, and that the Veteran had been examined.  The Veteran reported a history of bilateral numbness and tingling in his hands since about 2011, which was worsening.  He reported a previous diagnosis of carpal tunnel syndrome, and stated that he had been a truck driver for five years, but that he now hand symptoms if he drove over two hours.  He said that he had been a welder for most of his life, working in oil fields, prior to being a truck driver.  He was now retired.  The examiner indicated that the Veteran does not have an upper extremity diabetic peripheral neuropathy.  The examiner stated that the Veteran's diagnosis is bilateral carpal tunnel syndrome, and that this is not associated with his diabetes, and that it has a different etiology.  The examiner noted that the Veteran's EMG was found to be compatible with carpal tunnel syndrome, and that it is less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  The examiner explained the following: diabetes is sometimes considered as associated with carpal tunnel syndrome, but no known cause-and-effect relationship has been established.  

While the etiology of carpal tunnel syndrome is unknown, it is thought to be associated with mechanical pressure and compression on the median nerve where the nerve passes through the carpal tunnel.  This is frequently associated with certain activities such as driving (the Veteran was a professional driver) and obesity (the Veteran is severely obese with BMI [body mass index] of 35.2).  Diabetes is also strongly associated with obesity, and this may explain the association of diabetes mellitus with carpal tunnel syndrome.  Theoretically, the Veteran could have mononeuropathy multiplex of the median nerves from his diabetes, but it would be less likely as not to occur bilaterally, and his EMG specifically located his carpal tunnel syndrome neuropathy anatomically at the carpal tunnel, and associated it with the median nerve.  Carpal tunnel syndrome is a common condition found in the general population.  

As an initial matter, the December 2011 QTC examination report, the Veteran's 2012 EMG, and the April 2013 VA DBQ, all show that the Veteran was found to have bilateral carpal tunnel syndrome.  The Board therefore finds that he is not shown to have peripheral neuropathy, or any upper extremity neurological disorder, other than bilateral carpal tunnel syndrome.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection on a direct or presumptive basis (i.e., other than due to exposure to Agent Orange), the Veteran's service treatment records do not show any relevant complaints, findings, or diagnoses.  The Board therefore finds that carpal tunnel syndrome is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  There is no evidence to show the existence of an organic disease of the nervous system involving the upper extremities within one year of separation from service, let alone that such was manifest to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not specifically asserted that he had a continuity of neurological symptomatology in his upper extremities since his service (in fact, he has reported his symptoms began in 2011), and the earliest medical evidence of the claimed disability is dated no earlier than 2011.  

This is about 41 years after separation from service.  

There is also no competent medical opinion in support of the claim on a direct or presumptive basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied on a direct or presumptive basis (other than due to exposure to Agent Orange).

With regard to the possibility of service connection based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, carpal tunnel syndrome is not a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In addition, there is no competent evidence of record which associates the Veteran's carpal tunnel syndrome with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, service connection is not warranted on this basis.

Finally, there is no competent opinion in support of the claim on a secondary basis.  The only competent opinion is found in the April 2013 VA DBQ, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Board has considered the Veteran's testimony that he merely drove a pickup truck, and that the April 2013 VA DBQ was therefore based on a false premise, however, the VA reports show that he reported that he had worked as a truck driver on at least three occasions, with one notation that he had been a "long haul" truck driver.  The Veteran's testimony as to what he meant by "truck driver" appears to be at odds with his previous reports, as well as common usage of the term.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In any event, the Board further notes that the April 2013 VA DBQ shows that the examiner found it relevant that the Veteran "was a professional driver."  There is no indication that the size of the vehicles the Veteran drove was considered to be a significant factor in the opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter); see also Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's carpal tunnel syndrome was not caused or aggravated by a service-connected disability, that it is against the claim, and that the claim must be denied.

With regard to the lay contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that a neurological disability of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome, was caused by service, to include as due to exposure to Agent Orange during service, or as secondary to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The medical records have been discussed.  The Board has determined that the claimed disability is not related to the Veteran's service, or to a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that the claimed disability was caused or aggravated by service, or by a service-connected disability.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations, and etiological opinions have been obtained.  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In September 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the September 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology of the disability in issue.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a neurological disability of the bilateral upper extremities, to include carpal tunnel syndrome and peripheral neuropathy, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


